Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered February 6, 2009, convicting defendant, after a jury trial, of assault in the first and second degrees, gang assault in the first degree, and two counts of criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 10 years, unanimously affirmed.
Defendant did not preserve his claim that the evidence was legally insufficient to establish that he acted in concert with the person who actually shot the victim, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. Furthermore, in the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence clearly supports the conclusion that when defendant and other members of his gang wielded a variety of weapons to attack a member of a rival gang, they were engaging in joint activity (see e.g. People v Rosario, 293 AD2d 298 [2002]).
*441We have considered and rejected defendant’s ineffective assistance of counsel argument and his pro se claims. Concur — Saxe, J.E, Friedman, Freedman and Richter, JJ.